DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered. 


Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 06/09/2022.
Claims 1, 5, 9 and 13 are pending.
Claims 2-4, 6-8, 10-12 and 14-16 have been cancelled..

Response to Arguments
Applicant’s arguments filed on 06/09/2022 with respect to claims 1, 5, 9 and 13 have been fully considered but they are not persuasive.
The Applicant presented argument that based on specification [00189] and [00210], persons of ordinary skill in the art would clearly appreciate that "3> if there is no ongoing random access procedure initiated on this serving cell," of above paragraph, the random access procedure is associated with both the SCell and the SpCell. For the above reason, the amended claims are supported by the descriptions.

The Examiner respectfully disagrees. The Examiner presents that while [00189] discloses starting a random access (RA) procedure (PRACH) from SCell causes the random access procedure to be associated with both SCell and SpCell, [00210] clearly describes if an uplink grant is received for SCell (serving cell), then only SCell needs to be checked to detect if there is an ongoing RA procedure in SCell, which is explicit from   
[00210]
1> if a PDCCH addressed to C-RNTI or CS-RNTI indicating uplink grant is received on or for the active BWP of a serving cell:
2> if this serving cell is a SCell (i.e. secondary cell other than PSCell, or SpCell):
3> if there is no ongoing random access procedure initiated on this serving cell, start or restart the BWP-InactivityTimer of this Serving Cell (i.e. start or restart the BWPInactivityTimer associated with active DL BWP of this serving cell or start the BWP-InactivityTimer of this serving cell);
2> else
3> if there is no ongoing random access procedure (no ongoing random access procedure initiated on this serving cell or any SCell of the CG associated with SpCell), start or restart the BWP-InactivityTimer of this Serving Cell (i.e. start or restart the BWP-InactivityTimer associated with active DL BWP of this serving cell or start the BWP-InactivityTimer of this serving cell)

	From the above, the Examiner understands that a RA procedure may be associated with both SCell and SpCell, but if the grant is for SCell, then check only the SCell for an going RA procedure, and if the grant is for SpCell, then check for RA procedure in both.
Therefore, the Examiner is find the amended claim requires opposite to what the specification discloses as originally filed, and cannot find any explicit or implicit disclosure that when a UL grant is received for serving SCell, then “identifying whether there is no ongoing random access procedure associated with both the serving cell and a special cell (SpCell) related to the serving cell” as disclosed by amended claim 1 and similarly in claims 5, 9 and 13.
	Therefore, the claim 1 limitations –
“receiving, from the base station, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to an active downlink (DL) BWP of a serving cell;
in case that the serving cell is a secondary cell (SCell), identifying whether there is no ongoing random access procedure associated with both the serving cell and a special cell (SpCell) related to the serving cell, as a response to the receiving of the PDCCH;”
is a new matter and subject to 35 USC 112(a) rejection.
 
Accordingly, claim 1 is rejected.
Claims 5, 9 and 13 with similar features as in claim 1, are also rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, lines 5-8 and 14-19 recites ““receiving, from the base station, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to an active downlink (DL) BWP of a serving cell;
in case that the serving cell is a secondary cell (SCell), identifying whether there is no ongoing random access procedure associated with both the serving cell and a special cell (SpCell) related to the serving cell, as a response to the receiving of the PDCCH;”.
It is not clear where in the original disclosure the claim limitation is disclosed. Accordingly the subject matter is considered a new matter.
	Claim 5, 9 and 13 with similar features as in claim 1 is also interpreted and rejected for the same reason as claim 1.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 102 (a)(2) as anticipated by SHIH et al. (US20190182870, us-provisional-application US 62598078, of record, hereinafter ‘SHIH’).
Regarding claim 1, SHIH teaches a method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, information on a bandwidth part (BWP) inactivity timer; 
receiving, from the base station, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to an active downlink (DL) BWP of a serving cell;
in case that the serving cell is a secondary cell (SCell
starting or re-starting the BWP inactivity timer associated with the active DL BWP of the serving cell, in case that the PDCCH is addressed to a cell radio network temporary identifier (C-RNTI), there is no ongoing random access procedure associated with both the serving cell and the SpCell, and a default DL BWP is not configured for the serving cell,
wherein the active DL BWP is not an initial DL BWP of the serving cell (
([0211] TABLE-US-00004 Agreements: 1 RAN2 confirms, a new timer (BWP inactivity timer) is introduced to switch active BWP to default BWP after a certain inactive time. BWP inactivity timer in independent from the DRX timers.

[0640] Another possible solution to the above issue is the UE does not start the timer if it successfully decodes a PDCCH during the RA procedure. In order not to start and stop the timer several times during RA procedure, another solution is to not to start the timer if the UE successfully decodes (receives) a PDCCH during the RA procedure. … For example, the UE should not start the timer if it receives a PDCCH indicating an uplink grant for Msg3 re-transmission. .. As used above, “during a RA procedure” means that the RA procedure is still on-going and is not considered completed (implying identifying whether there is no ongoing random access procedure associated with the serving cell
(supported in US 62598078 Page 33)

[0642] The network may configure one value of the BWP timer per serving cell or one value of the BWP timer per DL BWP (for a paired spectrum) or one value of the BWP timer per DL/UL BWP pair (for an unpaired spectrum)
(supported in US 62598078 Pages 9, 33)

[0644] For a NW-initiated (e.g., through a PDCCH order) RA procedure on a Secondary Cell (SCell), the Msg1 is transmitted on the SCell while Msg2 is received on the SpCell.
[0645] when performing a RA procedure across two Serving Cells, both BWP inactivity timers (if configured) should be stopped and not started. For example, when UE receives a PDCCH order triggering RA procedure on a SCell, both the BWP timer of the SCell and the BWP timer of the SpCell should be stopped.
(supported in US 62598078 Page 34)
[0646] After completion of the RA procedure (there is no ongoing random access procedure associated with the serving cell is identified), both the BWP timer of the SCell performing Msg1 transmission and the BWP timer of the SpCell belonging to the same Cell Group could be started. The UE may start the timer if the active BWP of the Serving Cell is not the default BWP.
[0648]: the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the UE is received and the PDCCH contains an uplink grant for a new transmission
(supported in US 62598078 Pages 27, 33)).
[0649] In another method, the UE does not starting the BWP timer upon successful completion of the RA procedure, if an active downlink (DL) BWP associated with the BWP timer upon successful completion of the RA procedure is either a DL BWP indicated by Default-DL-BWP (in case Default-DL-BWP is configured) or an initial DL BWP (in case Default-DL-BWP is not configured))
(supported in US 62598078 Page 33).

Claim 5 similar features as in claim 1 is also interpreted and rejected for the same reason as claim 1.
Claim 9 with similar features as in claim 1 is also interpreted and rejected for the same reason as claim 1.
Claim 13 with similar features as in claim 1 is also interpreted and rejected for the same reason as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Xu et al. (US 20210176792 A1), describing Bandwidth Part Activation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413